     MICHAEL J. HADDAD (SBN 189114)
 1   JULIA SHERWIN (SBN 189268)
 2   TERESA ALLEN (SBN 264865)
     HADDAD & SHERWIN LLP
 3   505 Seventeenth Street
     Oakland, CA 94612
 4   Telephone:    (510) 452-5500
     Facsimile:    (510) 452-5510
 5

 6   Attorneys for Plaintiff
     KATHERINE JOHNSON
 7
                                      UNITED STATES DISTRICT COURT
 8
                                    EASTERN DISTRICT OF CALIFORNIA
 9

10   RANDALL SCOTT JOHNSON, DECEASED, by )
     and through his Successor in Interest, KATHERINE )
11   JOHNSON, KATHERINE JOHNSON, Individually, )
                                                      )
12                   Plaintiff,                       )                 Case No. 2:19-cv-01722-JAM-DB
                                                      )
            vs.
13                                                    )
                                                      )                STIPULATION AND ORDER TO
14   CITY OF REDDING, a public entity; REDDING        )                MODIFY SCHEDULING ORDER
     POLICE CHIEF ROGER MOORE; REDDING                )                (ECF NOS. 16, 32, 39)
15   POLICE OFFICER DARREN HULL; REDDING )
     POLICE OFFICER TREVOR KUYPER; SHASTA )
16   COUNTY, a public entity; SHASTA COUNTY           )
     SHERIFF-CORONER TOM BOSENKO, in his              )
17                                                    )
     individual and official capacities; SHASTA
18   COUNTY JAIL CAPTAIN DAVE KENT;                   )
     SERGEANT B. RODGERS; DEPUTY                      )
19   MCQUILLAN; DEPUTY WYATT MASON;                   )
                                                      )
     DEPUTY JOSHUA DORSTAD; CALIFORNIA                )
20   FORENSIC MEDICAL GROUP,                          )
21   INCORPORATED, a California corporation; DOE )
     Defendant 1; KERI RUBALCAVA, R.N.;               )
22   AMANDA REAM, R.N.; LINDA SMITH, R.N.;            )
     JOHN MAIKE, Psychiatric R.N.; CYNTHIA            )
23   COLLINS, L.V.N.; SHELBY CALLAHAN, L.V.N.; )
     DEBORAH SAEGER, MFT, and DOES 2–20;              )
24   individually, jointly, and severally,            )
                                                      )
25                                                    )
                                                      )
26                   Defendants.                      )
27

28
     Case No.: 2:19-cv-01722-JAM-DB: STIP. AND ORDER TO MODIFY SCHEDULING ORDER
 1           The parties hereby stipulate and agree to modify the Scheduling Order in this matter (ECF
 2
     Nos. 16, 32, 39), as follows:
 3
             1.      The parties are represented by counsel who have worked together on many cases and
 4
     are working cooperatively. However, there has been difficulty completing some of the remaining
 5

 6   depositions due to scheduling conflicts for the witnesses and the five sets of counsel. This is the

 7   parties’ third request for a continuance in this case, and the parties request a brief continuance of

 8   only some of the dates.
 9
             2.      Noticed depositions in this case had to be postponed due to the trial schedule of
10
     defense counsel Jerome Varanini. The noticed depositions of two defendants (Linda Smith and
11
     Redding Police Chief Roger Moore) have also had to be continued again due to problems with their
12
     calendars. In addition, at the beginning of his deposition on April 27, 2021, witness Thomas
13

14   Hammond, LVN, informed the parties that he had a pending lawsuit or wage claim against his

15   former employer, Defendant CFMG. His deposition was then postponed to allow his counsel to be
16   present in the deposition. The rescheduled date for his deposition had to be continued again to
17
     accommodate the trial schedules of defense counsel Jerome Varanini and Noah Blechman. Mr.
18
     Hammond’s counsel has not yet confirmed his availability for the rescheduled deposition.
19
     Defendant Cynthia Collins and a Rule 30(b)(6) witness for CFMG have not yet confirmed their
20

21   noticed depositions. Additionally, the County Defendants have noticed the depositions of several

22   friends of Decedent Randall Johnson for August 17, 2021. The parties’ experts need the transcripts

23   of these depositions to prepare their reports.
24           3.      The parties therefore request a brief continuance of the expert disclosure and
25
     discovery deadlines, which will not impact the dispositive motion, pretrial, or trial dates, as follows:
26

27

28
     CASE NO.: 2:19-cv-01722-JAM-DB: STIP. AND ORDER TO MODIFY SCHEDULING ORDER                              1
                    Event                           Current Date                           New Date
 1

 2    Joint Mid-Litigation Statement October 1, 2021                              October 29, 2021

 3    Fact Discovery Cutoff                October 15, 2021                       November 12, 2021
 4    Expert Disclosures                   August 27, 2021                        September 24, 2021
 5
      Rebuttal Expert Disclosures          September 17, 2021                     October 22, 2021
 6
      Expert Discovery Cutoff              October 15, 2021                       November 12, 2021
 7

 8
             4.      All other dates will remain the same.
 9

10   Dated: June 30, 2021                              HADDAD & SHERWIN LLP
11
                                                       /s/ Julia Sherwin
12
                                                       JULIA SHERWIN
13                                                     Attorneys for Plaintiff
14   Dated: June 30, 2021                              MCNAMARA, NEY, BEATTY, SLATTERY,
15                                                     BORGES & AMBACHER LLP

16                                                     /s/ Noah Blechman

17                                                     NOAH BLECHMAN
                                                       Attorneys for Defendants
18                                                     CITY OF REDDING; REDDING POLICE CHIEF
                                                       ROGER MOORE; OFFICER DARREN HULL; and
19                                                     OFFICER TREVOR KUYPER
20

21

22

23

24

25

26

27

28
     CASE NO.: 2:19-cv-01722-JAM-DB: STIP. AND ORDER TO MODIFY SCHEDULING ORDER                        2
     Dated: July 1, 2021                               BRICKWOOD LAW OFFICE
 1

 2                                                     /s/ Gary Brickwood
                                                       GARY BRICKWOOD
 3                                                     Attorneys for Defendants
 4                                                     SHASTA COUNTY; SHERIFF-CORONER TOM
                                                       BOSENKO; SHASTA COUNTY JAIL CAPTAIN
 5                                                     DAVE KENT; SERGEANT B. RODGERS; DEPUTY
                                                       MCQUILLAN; DEPUTY WYATT MASON; and
 6                                                     DEPUTY JOSHUA DORSTAD
 7
     Dated: June 30, 2021                              THE LAW OFFICES OF JEROME VARANINI
 8

 9
                                                        /s/ Jerome M. Varanini
10
                                                       JEROME M. VARANINI
11                                                     Attorneys for Defendants
                                                       CALIFORNIA FORENSIC MEDICAL GROUP,
12                                                     INC.; KERI RUBALCAVA, R.N.; AMANDA REAM,
                                                       R.N.; LINDA SMITH, R.N.; JOHN MAIKE,
13                                                     Psychiatric R.N.; CYNTHIA COLLINS, L.V.N.; and
                                                       DEBORAH SAEGER, MFT
14

15
     Dated: June 30, 2021                              BERTLING LAW GROUP, INC.
16

17                                                      /s/ Jemma Parker Saunders
18                                                     JEMMA PARKER SAUNDERS
                                                       Attorneys for Defendant
19                                                     SHELBY CALLAHAN, L.V.N.
20

21

22

23

24

25

26

27

28
     CASE NO.: 2:19-cv-01722-JAM-DB: STIP. AND ORDER TO MODIFY SCHEDULING ORDER                   3
 1                                                     ORDER
 2   Based on the parties’ stipulation, and with good cause appearing,
 3           IT IS HEREBY ORDERED that the Pretrial Scheduling Order (ECF Nos. 16, 32, and 39) is
 4   modified as follows:
 5
                    Event                           Current Date                           New Date
 6
      Joint Mid-Litigation Statement October 1, 2021                              October 29, 2021
 7

 8    Fact Discovery Cutoff                October 15, 2021                       November 12, 2021

 9    Expert Disclosures                   August 27, 2021                        September 24, 2021

10    Rebuttal Expert Disclosures          September 17, 2021                     October 22, 2021
11
      Expert Discovery Cutoff              October 15, 2021                       November 12, 2021
12

13   All other dates set forth in ECF No. 39 will remain the same.
14
     IT IS SO ORDERED.
15

16

17    DATED: July 1, 2021                                   /s/ John A. Mendez
18                                                          THE HONORABLE JOHN A. MENDEZ
                                                            UNITED STATES DISTRICT COURT JUDGE
19

20

21

22

23

24

25

26

27

28
     CASE NO.: 2:19-cv-01722-JAM-DB: STIP. AND ORDER TO MODIFY SCHEDULING ORDER                        4
